Citation Nr: 0818999	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  01-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, 
claimed as secondary to service-connected status-post 
septoplasty.

2.  Entitlement to service connection for recurrent urinary 
tract infection and acute pyelonephritis.

3.  Entitlement to an initial, compensable disability rating 
for left hip subtrochanteric bursitis.

4.  Entitlement to an initial disability rating in excess of 
20 percent for left L4-L5 bulging disc with neural foramina 
narrowing, and severe lumbar myositis.

5.  Entitlement to an initial disability rating in excess of 
10 percent for left L4-L5 radiculopathy.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1981 to November 
1984, and from January 2002 to May 2003.  His service with 
the Army National Guard from January 2001 to May 2001 under 
10 U.S.C.A. § 672 is also considered active duty.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 decision of the 
RO that denied service connection for allergic rhinitis, to 
include as secondary to status-post septoplasty due to post-
traumatic septal deviation.  The veteran timely appealed.

In November 2001, the Board remanded the case for additional 
development.

These matters also come to the Board on appeal from an August 
2002 decision of the RO that, in pertinent part, granted 
service connection for left hip subtrochanteric bursitis 
evaluated as 0 percent (noncompensable) disabling, effective 
June 1, 2001; and denied service connection for recurrent 
urinary tract infection and acute pyelonephritis. 

In August 2005, the RO denied entitlement to TDIU benefits.  
In September 2005, the RO granted service connection for left 
L4-L5 bulging disc with neural foramina narrowing, and severe 
lumbar myositis evaluated as 20 percent disabling, effective 
May 20, 2003; and granted service connection for left L4-L5 
radiculopathy evaluated as 10 percent disabling, effective 
May 20, 2003.  The veteran timely appealed each of these 
decisions.

The veteran canceled a hearing before RO personnel that was 
scheduled for April 28, 2006.

The issues of service connection for allergic rhinitis, 
recurrent urinary tract infections, pyelonephritis and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from June 1, 2001, the veteran's left hip 
subtrochanteric bursitis had been manifested by nearly normal 
ranges of motion of the left hip and good overall function; 
arthritis has not been demonstrated.

2.  For the period from May 20, 2003, the veteran's left L4-
L5 bulging disc with neural foramina narrowing, and severe 
lumbar myositis has been manifested primarily by moderate 
lumbosacral paravertebral muscle spasm, and flexion of the 
thoracolumbar spine well beyond 30 degrees; severe 
intervertebral disc syndrome, ankylosis, incapacitating 
episodes, and doctor-prescribed bed rest have not been 
demonstrated.

3.  For the period from May 20, 2003, the veteran's left L4-
L5 radiculopathy has been manifested primarily by mild or 
moderate incomplete paralysis of the posterior tibial nerve; 
severe incomplete paralysis, or complete paralysis has not 
been demonstrated.




CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable disability 
rating for left hip subtrochanteric bursitis for the period 
from June 1, 2001, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5003, 5019, 5251, 5252, 5253 (2007).

2.  The criteria for an initial disability evaluation in 
excess of 20 percent for left L4-L5 bulging disc with neural 
foramina narrowing, and severe lumbar myositis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2002 & 2007).

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for left L4-L5 radiculopathy have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, 
Diagnostic Code 8525 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through August 2001, April 2005, February 2006, and February 
2008 letters, the RO or VA's Appeals Management Center (AMC) 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the February 2008 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the veteran has appealed for a higher initial 
disability rating assigned following each grant of service 
connection.  Hence, the Board has characterized the issues in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim 
for an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are not applicable to the 
present claims.

Notwithstanding the February 2008 letter, defects as to the 
timeliness of the statutory and regulatory notice are 
rendered moot because each the veteran's claims decided on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran submitted no additional evidence following issuance 
of the February 2008 letter; hence, no re-adjudication 
followed and no supplemental statement of the case (SSOC) was 
issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service medical records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).


II.  Higher Initial Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Left Hip Subtrochanteric Bursitis 

Service connection has been established for left hip 
subtrochanteric bursitis.  The RO assigned a noncompensable 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5251-5019.  A hyphenated diagnostic code reflects a rating by 
analogy (see 38 C.F.R. §§ 4.20 and 4.27).

The normal range of motion of the hip is to 125 degrees of 
flexion and to 45 degrees of abduction. 38 C.F.R. § 4.71, 
Plate II (2007).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2007) below, provide criteria for rating hip and thigh 
disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion to 45 degrees; a 20 percent rating 
where flexion is limited to 30 degrees; a 30 percent rating 
where flexion is limited to 20 degrees; and a 40 percent 
rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction such that the legs cannot be 
crossed or there is limitation of rotation such that it is 
not possible to toe out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.

Higher evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion.

Bursitis will be rated as degenerative arthritis, on the 
basis of limitation of motion of affected part.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019.  

During a September 2001 VA examination, the veteran reported 
that while on annual National Guard training in January 2001, 
he fell from a humvee and injured his left hip.  His current 
symptoms included moderate discomfort of the left hip and a 
cold bony pain of the left hip. The veteran described chronic 
pain and difficulty bending, but no flare-ups.  He reported 
no episodes of dislocation or recurrent subluxation of the 
left hip.  

Range of motion of the left hip was to 110 degrees on 
flexion, to 45 degrees on abduction, to 40 degrees on 
internal rotation, to 60 degrees on external rotation, to 25 
degrees on adduction, and to 30 degrees on extension.  The 
examiner found no objective evidence of painful motion, 
edema, effusion, instability, weakness, redness, heat, 
abnormal movement, and guarding of the left hip.  There was 
non-disabling tenderness to palpation on left hip 
subtrochanteric bursa, and a positive Patrick sign for left 
hip pathology (bursitis).

The report of an August 2007 VA examination reflects 
complaints of progressively worse left hip pain.  At that 
time the veteran reported re-injuring his left hip during his 
second period of active duty.  Examination revealed pain on 
ranges of motion, beginning at 90 degrees on flexion, to 110 
degrees; beginning at 10 degrees on adduction, to 15 degrees; 
and beginning at 10 degrees on extension, to 20 degrees.  The 
examiner noted additional limitation of motion with 
repetitive use, due to pain.  X-rays of the left hip revealed 
normal findings.  

The veteran does not exhibit compensable motion loss and 
there is no x-ray evidence of arthritis.  The September 2001 
VA examination shows nearly normal ranges of motion of the 
left hip, and no painful motion.  There also is no evidence 
of arthritis.  The August 2007 VA examination reflects 
evidence of painful motion, but the overall function of the 
hip is good.  The provisions of 38 C.F.R. § 4.59 (2007) 
provide that symptomatic arthritis will be evaluated as 
warranting at least the minimum compensable evaluation.  
However, the hip is not arthritic and the criteria for an 
initial, compensable disability rating have not been met.  
38 C.F.R. § 4.7, 4.21.  The evidence does not reflect 
incapacitating exacerbations, and the disability does not 
involve more than on major joint.  38 C.F.R. § 4.45(f) 
(2007).  There is no basis for a staged rating pursuant to 
Fenderson.

B.  Left L4-L5 Bulging Disc with Neural Foramina
Narrowing, and Severe Lumbar Myositis

Service connection has been established for left L4-L5 
bulging disc with neural foramina narrowing, and severe 
lumbar myositis.

The RO has evaluated the veteran's disability as 20 percent 
disabling under Diagnostic Code 5243, pertaining to 
intervertebral disc syndrome.

Under former Diagnostic Code 5293 (renumbered 5243), a 20 
percent rating is assignable for moderate intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 
40 percent rating is warranted for severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

During the course of this appeal, VA revised the criteria for 
evaluation of diseases and injuries of the spine, effective 
on September 26, 2003 (see 68 Fed. Reg. 51454-51456 
(August 27, 2003)).  VA has a duty to adjudicate the claim 
under the former criteria during the entire appeal period, 
and to consider the revised criteria for the period beginning 
on the effective date of the new provisions.  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for unfavorable ankylosis of 
the entire spine, or the entire thoracolumbar spine, which 
are not relevant to the veteran's claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and Diagnostic 
Code 5243 (2003), a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In evaluating the veteran's disability, the Board will 
consider not only the criteria of the currently assigned 
diagnostic codes, but also the criteria of other potentially 
applicable diagnostic codes.  At the outset, however, the 
Board notes that, in the absence of any evidence of a 
fractured vertebra (or residuals thereof), or ankylosis of 
the lumbar spine, consideration of former Diagnostic Codes 
5285 or 5289 (renumbered 5235 to 5243) for diseases and 
injuries of the spine is unnecessary.  

An MRI scan of the veteran's lumbosacral spine in March 2001 
revealed normal alignment of the lumbar vertebrae.

The report of a September 2001 VA examination shows that the 
range of motion of the veteran's lumbar spine was to 65 
degrees on flexion, to 30 degrees on extension, to 40 degrees 
on left and right lateral bending, and to 35 degrees on 
rotation to the right and left.  Painful motion was noted on 
the last degree of range of motion measured.  There was 
moderate lumbosacral paravertebral muscle spasm.  The 
examiner diagnosed mild lumbar spine degenerative joint 
disease, established by X-rays dated August 10, 1999.

Evaluation in June 2004 reveals that the range of motion of 
the thoracolumbar spine was to 39 degrees on flexion, to 8 
degrees on extension, to 15 degrees on left and right lateral 
bending, and to 15 degrees on rotation to the right and left.  
While the examiner noted additional limitation of motion with 
repetitive use, there was no objective evidence of painful 
motion.  The examiner also noted severe spasm and tenderness 
to palpation at lumbar paravertebral muscles, L4, L5, and S1 
bilaterally.

An MRI scan of the veteran's lumbosacral spine in July 2004 
revealed minimal degenerative changes.

The report of an August 2007 VA examination reflects symptoms 
of spasms, guarding, pain with motion, tenderness, and 
weakness.  The range of motion of the thoracolumbar spine was 
to 60 degrees on flexion, with pain beginning at 50 degrees; 
to 10 degrees on extension, with pain beginning at 10 
degrees; to 20 degrees on left and right lateral bending, 
with pain beginning at 20 degrees, and to 30 degrees on 
rotation to the right and left, with pain beginning at 30 
degrees.  Although the veteran reportedly underwent physical 
therapy, there is no evidence of any incapacitating episodes.

In this case, the evidence does not reflect severe 
intervertebral disc syndrome with recurring attacks to 
warrant a disability rating in excess of 20 percent under 
former Diagnostic Code 5293 (renumbered 5243).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Moreover, the evidence shows that the veteran can flex his 
thoracolumbar spine well beyond 30 degrees.  Higher 
evaluations may be assigned for ankylosis, but the veteran 
retains significant back motion, and thus does not have 
ankylosis.  He, therefore, does not meet the criteria for a 
disability rating in excess of 20 percent under the General 
Rating Formula.  38 C.F.R. § 4.7, 4.21.

The veteran has not had any periods of doctor prescribed bed 
rest.  The evidence, therefore, does not show incapacitating 
episodes.  The RO has separately evaluated the veteran's 
neurological deficits, which are discussed below.  Hence, the 
revised rating criteria do not provide a basis for a 
disability evaluation in excess of 20 percent for the 
veteran's left L4-L5 bulging disc with neural foramina 
narrowing, and severe lumbar myositis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).

Thus, the weight of the evidence is against the grant of an 
initial disability rating in excess of 20 percent for the 
veteran's claim under either the former or revised criteria.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2007).  Hence, 
staged ratings are not applicable.  

C.  Left L4-L5 Radiculopathy

The RO has assigned an initial 10 percent disability rating 
for left L4-L5 radiculopathy, associated with the veteran's 
back disability under 38 C.F.R. § 4.124a, Diagnostic Code 
8099-8520.

A 10 percent evaluation is warranted for mild or moderate 
incomplete paralysis of the posterior tibial nerve of the 
lower extremity.  A 20 percent evaluation is warranted for 
severe incomplete paralysis of the posterior tibial nerve of 
the lower extremity.  A 30 percent evaluation is warranted 
for complete paralysis of the posterior tibial nerve of the 
lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8525.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the posterior tibial nerve is indicated 
when there is paralysis of all muscles of sole of foot, 
frequently with painful paralysis of a causalgic nature; toes 
cannot be flexed; adduction is weakened; and plantar flexion 
is impaired.  38 C.F.R. § 4.124a, Diagnostic Code 8525.

The report of the September 2001 VA examination reflects that 
the veteran had a normal gait, and no muscle atrophy of the 
lower extremities.  Ankle jerks were diminished +1 
bilaterally.  

In April 2002, the veteran was recommended for physiotherapy 
for his chronic low back pain radiating in his left lower 
limb.  Treatment included electrical stimulation, ultrasound, 
and thermotherapy.

In June 2004, the veteran complained of aching low back pain, 
radiating to the left lower extremity (posterior lateral 
calf).  He also complained of weakness of the left lower 
extremity.  The veteran reported using a one-point cane for 
walking.  Sensory examination revealed decreased pinprick and 
light touch in L4-L5 dermatomes on left side.  Motor 
examination revealed mild atrophy of the left quadriceps on 
left side.  Muscle strength of the left hip flexor and left 
quadriceps was 4/5; the left extensor hallucis longus, the 
tibial anterior, and the left peroneus longus were 3/5.  The 
left gastrosoleus was 5/5.  Deep tendon reflexes were +1 
patellar left, and +2 patellar right; Achilles was +2 
bilaterally.  Straight leg raising and Lasegue's tests were 
positive on left side.

Records reveal some sensory loss of distribution at leg and 
foot in August 2007.

In this case, there have been no reports of loss of reflexes, 
muscle atrophy, or constant pain. Nor does the evidence 
reveal that the veteran's toes cannot be flexed, adduction is 
weakened, or plantar flexion is impaired.   Therefore, the 
veteran would not be entitled to a rating more than that 
provided for moderate incomplete paralysis.  38 C.F.R. 
§§ 4.123, 4.124 (2007).  Although the veteran has undergone 
some required treatment, there is no indication that 
incomplete paralysis of the posterior tibial nerve is severe 
to warrant a higher disability rating.

The Board concludes that the evidence is against the grant of 
a disability rating in excess of 10 percent for service-
connected left L4-L5 radiculopathy.  The level of disability 
appears to have been present since the effective date of 
service connection, and staged ratings are not warranted.  
Fenderson, 12 Vet. App. at 126.  The evidence is against a 
finding of more than moderate incomplete paralysis of the 
posterior tibial nerve.  38 C.F.R. §§ 4.7, 4.21 (2007).

  D.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran is not currently 
working, and there is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An initial, compensable disability evaluation for the 
veteran's left hip subtrochanteric bursitis is denied.
  
An initial disability evaluation in excess of 20 percent for 
the veteran's left L4-L5 bulging disc with neural foramina 
narrowing, and severe lumbar myositis is denied.

An initial disability evaluation in excess of 10 percent for 
the veteran's left L4-L5 radiculopathy is denied.




REMAND

Allergic Rhinitis 

The veteran contends that service connection for allergic 
rhinitis is warranted on the basis that his allergic rhinitis 
is proximately due to or a result of the service-connected 
status-post septoplasty.

Medical records document a long-standing history of allergic 
rhinitis, since 1997.  In September 2007, the veteran 
complained of nasal obstruction, and underwent sinus surgery 
for bilateral ethmoidal and left maxillary sinus disease.

Service connection is in effect for status-post septoplasty.

The veteran underwent VA examinations in March and August 
2007; however, the veteran's claims file was unavailable for 
review by the examiners.  The examiners noted the veteran's 
subjective complaints of nasal allergies and difficulty 
breathing through right nostril, but did not provide a 
medical opinion as to the relationship between the veteran's 
service-connected status-post septoplasty and his allergic 
rhinitis.  Records show that, since then, the veteran has 
undergone sinus surgery.

While a VA examiner in July 2002 had opined that the 
veteran's allergic rhinitis was not likely related to septal 
deviation or septoplasty, the examiner did not indicate 
whether the service-connected status-post septoplasty has 
increased the severity of the veteran's allergic rhinitis.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  



Urinary Tract Infections and Pyelonephritis 

Service medical records reflect treatment from January 2001 
to March 2001 for urinary tract infections and 
pyelonephritis.  According to the service records, the 
veteran was on active duty pursuant to 10 U.S.C.A. § 672 for 
the period from January to May 2001, though that period of 
service has not been certified.    A September 2001 VA 
examination report noted diagnoses of recurrent urinary tract 
infections and acute pyelonephritis.  Subsequent treatment 
records are negative for pertinent disability.  

TDIU
 
With regard to the veteran's claim for a TDIU, the veteran 
asserts that he is totally disabled and unable to retain or 
maintain any gainful employment due to his service-connected 
disabilities.  

Service connection is currently in effect for major 
depression, rated as 30 percent disabling; left L4-L5 bulging 
disc with neural foramina narrowing, and severe lumbar 
myositis, rated as 20 percent disabling; left L4-L5 
radiculopathy, rated as 10 percent disabling; left median 
neuropathy of the entrapment type at wrist level, rated as 20 
percent disabling; right median neuropathy of the entrapment 
type at wrist level, rated as 10 percent disabling; vertical-
oriented tear of the posterior horn of the medial meniscus of 
the left knee, rated as 10 percent disabling; left hip 
subtrochanteric bursitis, rated as 0 percent (noncompensable) 
disabling; and status-post septoplasty, rated as 0 percent 
(noncompensable) disabling.  The combined disability rating 
is 70 percent, and clearly meets the minimum percentage 
requirement for TDIU under 38 C.F.R. § 4.16(a). 

In this case, the veteran has completed one year of college 
education, and has had additional training for one year.  He 
reportedly last worked full-time as a clerk in a government 
position, prior to his second period of active duty.

Records received from the Social Security Administration in 
April 2006 reflect that the veteran has not engaged in 
substantial gainful activity since May 2003.  His primary 
diagnoses are shown as affective or mood disorders; his 
secondary diagnoses are disorders of the back.  

The veteran recently underwent a VA examination in August 
2007.  The examiner opined that the veteran was able to work 
in a light duty activity, but that the veteran more likely 
would be absent very often because of constant medical 
attention and exacerbations.  While the examiner clearly 
considered the veteran's service-connected intervertebral 
disc syndrome and bursitis, it is unclear whether the 
examiner considered all of the veteran's service-connected 
disabilities-specifically, to include service-connected 
depression and neuropathy at each wrist.  Further, there is 
no indication as to whether employment in such a position 
would constitute marginal employment.

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities has on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).

Accordingly, the case is REMANDED for the following action:

1.  An appropriate official at the RO 
should contact the service department or 
other authority and determine whether the 
veteran had active service or active duty 
for training or inactive duty for 
training from January to May 2001.

2.  After determining the veteran's 
active duty status for January to May 
2001, afford the veteran a VA examination 
to determine the nature and etiology of 
any recurrent urinary tract infections 
and/or pyelonephritis.  The examiner 
should determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is the result of disease 
or injury incurred or aggravated 
during service.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of allergic rhinitis, and to 
determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is the result of disease 
or injury incurred or aggravated 
during service, to specifically 
include the in-service fractured 
nose in 1982; or

(b)  whether it is at least as 
likely as not that the veteran's 
service-connected status-post 
septoplasty caused or increased the 
veteran's allergic rhinitis.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

4.  Arrange for the veteran to undergo an 
appropriate VA examination to obtain an 
opinion as to the impact of the service-
connected disabilities on the veteran's 
ability to work.  The veteran's claims 
file, to include a complete copy of this 
REMAND, must be provided to the examiner 
designated to examine the veteran, and 
the examination report should note review 
of the file.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service-connected 
depression, intervertebral disc syndrome 
of lumbar spine, radiculopathy of left 
lower extremity, left hip bursitis, 
median neuropathy of the entrapment type 
at each wrist, torn medial meniscus of 
left knee, and status-post septoplasty 
preclude employment consistent with the 
veteran's education and occupational 
experience.

The examiner(s) should set forth a 
rationale for the conclusions reached.

5.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a SSOC, before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


